Citation Nr: 0517150	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  00-00 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a gunshot wound to the right foot, with 
restriction of motion and hyperesthesia, Muscle Group X, and 
residuals of a shell fragment wound to Muscle Group XI for 
the period prior to October 15, 2003.

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a gunshot wound to the right foot, with 
restriction of motion and hyperesthesia, Muscle Group X, and 
residuals of a shell fragment wound to Muscle Group XI for 
the period commencing October 15, 2003.

3.  Entitlement to an effective date earlier than October 15, 
2003, for a grant of entitlement to service connection and 
assignment of an evaluation of 10 percent for a scar of the 
right foot/ankle, residual of a gunshot wound.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970, with service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in  May 1999 and October 2003 by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that the May 1999 rating decision denied the 
veteran's claim of entitlement to an evaluation in excess of 
30 percent for residuals of a gunshot wound to the right 
foot, with restriction of motion and hyperesthesia, Muscle 
Group X, and residuals of a shell fragment wound to Muscle 
Group XI for the period prior to October 15, 2003.  A 
decision by the Board dated February 28, 2001, denied the 
veteran's appeal of that rating action.  The veteran appealed 
the Board's February 28, 2001, decision to the United States 
Court of Appeals for Veterans Claims (Court), which vacated 
the Board's February 28, 2001, decision and remanded the 
matter to the Board for further proceedings.  A decision by 
the Board dated May 10, 2004, again denied the veteran's 
appeal.  The veteran appealed the Board's decision to the 
Court, which, upon a joint motion for remand by the Secretary 
of Veterans Affairs and the veteran-appellant, vacated the 
Board's May 10, 2004, decision and remanded the matter to the 
Board for further proceedings.

The issue of entitlement to an effective date earlier than 
October 15, 2003, for a grant of entitlement to service 
connection and assignment of an evaluation of 10 percent for 
a scar of the right foot/ankle, residual of a gunshot wound 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  For the period prior to October 15, 2003, competent 
medical evidence showed that the veteran's service-connected 
residuals of a gunshot wound to the right foot, with 
restriction of motion and hyperesthesia, Muscle Group X, and 
of a shell fragment wound to Muscle Group XI were manifested 
by pain and limitation of the right ankle, paresthesia of the 
toes of the right foot, and fatigability with walking; the 
overall disability was productive of no more than moderately 
severe impairment.

3.  For the period commencing October 15, 2003, competent 
medical evidence shows that the veteran's service-connected 
residuals of a gunshot wound to the right foot, with 
restriction of motion and hyperesthesia, Muscle Group X, and 
of a shell fragment wound to Muscle Group XI are manifested 
by pain and limitation of the right ankle, paresthesia of the 
toes of the right foot, fatigability with walking, and a scar 
on the right calf which occasionally causes a painful burning 
sensation.


CONCLUSIONS OF LAW

1.  For the period prior to October 15, 2003, the criteria 
for an evaluation in excess of 30 percent for residuals of a 
gunshot wound to the right foot, with restriction of motion 
and hyperesthesia, Muscle Group X, and of a shell fragment 
wound to Muscle Group XI were not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5284 (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2003); 38 C.F.R. 
§ 4.73, Diagnostic Codes 5310, 5311 (2003).

2.   For the period commencing October 15, 2003, the criteria 
for an evaluation in excess of 30 percent for residuals of a 
gunshot wound to the right foot, with restriction of motion 
and hyperesthesia, Muscle Group X, and of a shell fragment 
wound to Muscle Group XI are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2004); 38 C.F.R. §§ 4.1, 4.7, 4.68, 4.71a, Diagnostic Code 
5284 (2004); 38 C.F.R. § 4.73, Diagnostic Codes 5310, 5311 
(2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.

A VCAA notice letter furnished by the RO to the veteran in 
July 2003 informed him of the evidence needed to substantiate 
his increased rating claims, of the evidence which VA had 
obtained, and of the evidence which he should submit in 
support of his claims.  The RO's letter advised the veteran 
that it was his responsibility to make sure that VA received 
any pertinent non-federal medical records.  The RO's remedial 
VCAA notice letter to the veteran satisfied the first three 
elements of notice discussed in Pelegrini II.  Although the 
RO did not explicitly request that the veteran provide any 
evidence in his possession he thought was relevant to his 
claims, it did, as noted above, advise him that it was his 
ultimate responsibility to support his claim with appropriate 
evidence such that any deficiency in the wording of the 
notice was a harmless error.  The Board also finds that any 
error in not providing a single notice to the appellant 
covering all content requirements would be harmless and non-
prejudicial, in that the veteran has not identified any 
pertinent records to be obtained by VA.  In light of the 
foregoing, the Board concludes that any VCAA notice 
deficiency did not affect the essential fairness of the 
adjudication of the veteran's increased rating.  See Mayfield 
v. Nicholson, No. 02-1077 (U. S. Vet.  App., April 14, 2005).  
The Board concludes that VA has fulfilled the duty to notify 
pursuant to the VCAA with regard to the veteran's increased 
rating claims.

VA has also fulfilled the duty to assist pursuant to the VCAA 
with regard to the veteran's increased rating claims.  VA 
obtained the veteran's VA medical treatment records and 
afforded the veteran multiple medical evaluations to assist 
in rating his service connected right foot disability.  The 
veteran and his representative have not identified any 
existing additional evidence which might be pertinent to his 
claims.  Therefore, the Board finds that further assistance 
is not required with regard to the increased rating issues 
and that those issues are ready for appellate review.      

II. Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Where there is a question as of which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. 38 C.F.R. § 4.7 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where, however, an appeal arises from an initial 
rating decision which established service connection and 
assigned the initial disability evaluation, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The schedular criteria for evaluation of muscle injuries, and 
the provisions of 
38 C.F.R. §§ 4.55 and 4.56, which relate to evaluation of 
muscle injuries, were revised effective July 3, 1997.  Those 
revised regulations were in effect when the veteran filed the 
claim underlying this appeal in August 1998.

When compensable muscle injuries that are in the same 
anatomic region are being evaluated, but where the muscles 
involved act on more than one joint, or on different joints, 
the evaluation for the most severely injured muscle group 
will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. § 4.55 
(2004).  

Muscle Group X involves the movements of the forefoot and 
toes, as well as propulsion thrust in walking.  Injury to the 
plantar aspect of the foot shall be evaluated as 10 percent 
disabling when determined to be "moderate in nature."  A 20 
percent rating will be assigned when the disability is 
moderately severe in nature while a 30 percent rating is for 
assignment when the impairment is severe in nature. 38 C.F.R. 
§ 4.73, Code 5310 (2004).  Indications of moderately severe 
disability include loss of deep fascia, muscle substance, or 
normal firm resistance of muscles while strength and 
endurance demonstrate positive evidence of impairment.  Id.

Muscle Group XI involves propulsion and plantar flexion of 
the foot. Slight impairment of this muscle group is non-
compensable. Moderate impairment warrants a 10 percent 
evaluation, and moderately severe injury warrants a 20 
percent evaluation.  The maximum rating of 30 percent is for 
assignment when there is severe impairment.  38 C.F.R. § 
4.73, Code 5311 (2004).

Disability of MG X, the intrinsic muscles of the dorsal 
aspect of the foot, warrants a 10 percent evaluation for 
either moderate or moderately severe impairment.  A 20 
percent evaluation requires severe impairment.  38 C.F.R. § 
4.73, Diagnostic Code 5310 (2004).  The function of MG X 
involves the movements of the forefoot and toes, as well as 
propulsion thrust in walking.  Injuries to the plantar aspect 
of the foot shall be evaluated as 10 percent disabling when 
determined to be "moderate" in nature; a 20 percent 
disability evaluation will be assigned only when such 
disability is determined to be "moderately severe."  38 
C.F.R. § 4.56(d) (2004).  As noted previously, indications of 
moderately severe disability include loss of deep fascia, 
muscle substance, or normal firm resistance of muscles, while 
strength and endurance demonstrate positive evidence of 
impairment.  Id.

MG XI consists of posterior and lateral crural muscles and 
the muscles of the calf, including (1) the triceps surae 
(gastrocnemius and soleus); (2) tibialis posterior; 
(3) peroneus longus; (4) flexor hallucis longus; (5) flexor 
digitorum longus; and, (6) popliteus.  The function of these 
muscles is stabilization of the arch, propulsion, plantar 
flexion of foot, flexion of the toes, and flexion of knee.  
Slight impairment of this muscle group is noncompensable.  
Moderate impairment warrants a 10 percent evaluation.  
Moderately severe impairment warrants a 20 percent 
evaluation, and severe impairment warrants a 30 percent 
evaluation.  38 C.F.R. § 4.73, Diagnostic Code 5311 (2004).

38 C.F.R. § 4.71a, Diagnostic Code 5284 (2004), pertaining to 
other foot injuries, provides that a foot injury resulting in 
moderate impairment warrants an evaluation of 10 percent; a 
foot injury resulting in moderately severe impairment 
warrants an evaluation of 20 percent; and an evaluation of 30 
percent requires severe impairment.  A Note to Diagnostic 
Code 5284 provides that a rating of 40 percent shall be 
assigned with actual loss of use of the foot.

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, or amputation to be performed.  38 C.F.R. 
§ 4.68 (2004).  

III. Factual Background

Period Prior To October 15, 2003

A review of the evidence of record discloses the veteran's 
right calf was injured when a booby trap detonated in May 
1969.  The area became infected and a prolonged period of 
treatment and hospitalization was required. 

At a VA examination in May 1970, the veteran stated that when 
he returned to duty after the right calf healed, he 
accidentally shot himself in the right ankle and sustained a 
fracture.  There was an entrance wound below the medial 
malleolus about the size of a dime and an exit wound in the 
sole of the foot.  Scarring was about an inch long and was 
somewhat sensitive.  There was restricted dorsiflexion, 
restricted plantar flexion, and subtalar motion was about 50 
percent less in the right ankle than in the left.  The 
examiner found there was hyperesthesia of the right foot due 
to involvement of the superficial sensory plantar nerve.

By a rating decision dated in late June 1970, the RO noted 
that, since Muscle Groups X and XI were in the same anatomic 
region, rather than being entitled to a separate evaluation 
for each muscle group, the veteran was instead entitled to a 
combined evaluation at the next higher level for the most 
severely injured muscle group.  Accordingly, pursuant to 38 
C.F.R. § 4.55, a 30 percent evaluation under Diagnostic Code 
5310 was substituted for what were initially determined to be 
a 20 percent rating under Diagnostic Code 5310 for moderately 
severe impairment and a 10 percent rating under Code 5311 for 
moderate impairment.  The combined 30 percent evaluation 
under Code 5310 has been in effect ever since.

At a VA examination in October 1998, the veteran's complaints 
included constant aching of the right ankle, tingling in the 
toes, and decreased motion involving the right great toes.  
He stated that he rarely used a crutch or cane, but did use 
an arch support in the right shoe.  He said that he was able 
to work full time as a letter carrier, but he complained that 
the front half of the right shoe wore out quickly because he 
was not able to lift the right foot completely.  Right ankle 
range of motion was restricted to 10 degrees, lacking 20 
degrees to the neutral position when flexed.  The veteran was 
able to flex the right ankle to 30 degrees from neutral, with 
a starting point of 20 degrees.  Extension was to 10 degrees.  
There was pain in the right ankle with extremes of range of 
motion.  Gait was described as fairly normal with a slight 
right foot limp and slight eversion on walking.  The veteran 
was not able to balance his weight on the toes of the right 
foot.  X-rays of the foot in October 1998 showed very mild 
degenerative changes involving the first metatarsophalangeal 
joint.  The examiner concluded that the veteran was status 
post gunshot wound, right foot and ankle, with decreased 
motion involving the right ankle and right great toes, and 
paresthesia of the toes of the right foot.

At a VA examination in August 1999, the veteran exhibited a 
good pulse in each lower extremity.  The right ankle was 
slightly swollen as compared to the left, being .5 
centimeters larger.  Deep tendon reflexes were symmetric.  
There was pain on palpation of the ankle.  Strength was 
slightly weak in plantar flexion on the right. Sensation was 
decreased to pinprick over the right foot, especially along 
the lateral aspect and bottom.  Gait was described as 
"slightly limping."  The examiner determined the veteran 
had possible post-traumatic arthritis of the right ankle, 
sensory loss in the right foot, and mild weakness of 
dorsiflexion and plantar flexion of the ankle, all as 
residuals of the wound sustained to the ankle in service.

Period Commencing October 15, 2003

The veteran was afforded another rating examination of his 
feet by VA on October 15, 2003.  The claims file was reviewed 
by the examiner. The veteran stated that he believed the 
condition of his right ankle and foot was worse than at the 
time of the examination in 1999.  He described daily aching.  
He indicated that he was taking nonsteroidal anti- 
inflammatory agents about three or four days per week.  He 
described range of motion as decreased in the ankle and 
stated that he wore out the tips of his shoes.  The shoes 
were described as fairly new and not worn out.  It was noted 
that he walked about seven or eight miles a day in his job as 
a mailman and each year missed anywhere from one to three 
days of work because of ankle and foot pain.  He also 
described a pins' and needles' sensation in the right toes 
ever since the injury in service.  He did not feel that the 
strength was as it should be in the toes of the right foot.

On examination, there was some asymmetry in the medial 
malleolus of the ankle with a little more bony deformity on 
the right.  There was a 1.5 by 1 centimeter, flat, slightly 
hyperpigmented, irregular scar with no keloid or inflammation 
or adhesions.  The scar was very tender and also had 
dysesthesia.  The veteran withdrew and winced on even light 
palpation.  The exit wound was on the plantar surface of the 
foot, about midportion of the arch, a little lateral to the 
mid point. There was decreased sensation to light touch on 
the distal aspect of all the toes of the foot.  Range of 
motion of the ankles showed dorsiflexion to 10 degrees on the 
right and 20 degrees on the left.  Plantar flexion was to 10 
degrees on the right and 18 on the left.  The veteran was 
able to stand on his heels and toes.  He exhibited some 
decreased strength with dorsiflexion of the toes of the right 
foot and slightly decreased strength with dorsiflexion of the 
ankle on the right.  There was no unusual wear pattern in the 
shoes he was currently wearing.  The arches appeared 
symmetric.  The veteran did not use crutches, braces, or 
canes, although he stated that he wore a neoprene sleeve 
sometimes on the right ankle.  There was no synovitis or 
effusion about the ankle.  He did have an abnormal gait which 
seemed to be related to his limited range of motion involving 
the ankle.

The pertinent examination October 15, 2003, diagnosis was 
gunshot wound to the right foot and ankle with some 
dysesthesia, probably related to the saphenous nerve and 
hypoesthesia in the distal toes, probably due to injury to 
the medial plantar nerve.

Subsequent to the examination, service connection for the 
painful scar of the right foot was granted, and a 10 percent 
evaluation was assigned, effective October 15, 2003.

IV. Analysis

Period Prior To October 15, 2003

In this case, the evidence of record for the period prior to 
October 15, 2003, demonstrates that there was injury of MG X, 
the muscles of the foot, and MG XI. MG X and MG XI are, by 
regulation, defined as being in the same anatomic region.  
Therefore, the applicable regulations require that the 
evaluations for the injuries to the two muscle groups be 
combined under the diagnostic code for the most severely 
injured muscle group, and the evaluation which would 
otherwise be assigned under Diagnostic Codes 5310 and 5311 to 
be increased by one level to reflect the combined disability 
of MG X and MG XI.  Applying 38 C.F.R. § 4.55 (2004) in this 
case resulted in the assignment of an evaluation of 30 
percent for residuals of a gunshot wound to the right foot, 
with restriction of motion and hyperesthesia, Muscle Group X, 
and residuals of a shell fragment wound to Muscle Group XI.

The evidence shows that the veteran's MG XI injury did not 
result in any symptomatology other than a scar with a slight 
indentation and fatigability on walking, with complaints of a 
painful burning sensation averaging twice a month, according 
to the veteran.  As such, the preponderance of the evidence 
was against an evaluation in excess of 10 percent, for no 
more than a moderate injury to MG XI.

The evidence further showed that the veteran's MG X injury 
resulted in limitation of motion of the right ankle, possible 
post-traumatic arthritis of the right ankle, and some loss of 
sensation to the right toes.  As such, the evidence supported 
a 20 percent evaluation, and no more, for a moderately severe 
injury to MG X.  However, there was no evidence of extensive 
debridement, prolonged infection, or sloughing of soft parts 
during the veteran's initial treatment, nor was there later 
evidence of intermuscular binding or cicatrization.  The 
entrance and exit scars were not ragged, depressed or 
adherent.  There was no evidence of moderate or extensive 
loss of deep fasciae or muscle substance.  The veteran's 
right ankle was very slightly larger than the unaffected 
ankle, but the examiner specifically noted that there was no 
atrophy of muscles, and no abnormal swelling or hardening of 
muscles was reported.  The veteran's own report of his 
strength, endurance, and coordination indicated that he could 
not lift his right forefoot completely, resulting in 
increased shoe wear, and he reported some fatigability, but 
he remained able to work full-time as a letter carrier.  The 
Board finds that this level of impairment prior to October 
15, 2003, was inconsistent with a finding of severe injury 
and demonstrated no more than moderately severe impairment.

As the preponderance of the evidence for the period prior to 
October 15, 2003, was against an evaluation in excess of 10 
percent for the veteran's MG XI injury, and the preponderance 
of the evidence for the period prior to October 15, 2003, was 
also against an evaluation in excess of 20 percent for the 
veteran's MG X injury, the Board must conclude that the 
preponderance of the evidence for the period prior to October 
15, 2003, was against an evaluation in excess of 30 percent 
for the combined MG X and MG XI disability.  The maximum 
evaluation for the veteran's disability if rated under 
Diagnostic Code 5284 would also be 30 percent.  (The Board 
notes that a 30 percent evaluation for the combined 
disability is slightly more favorable to the veteran than a 
10 percent evaluation under Diagnostic Code 5311 and a 20 
percent evaluation under Diagnostic Code 5310, when combined 
as required under 38 C.F.R. § 4.25.)

In their joint motion to vacate the Board's May 10, 2004, 
decision, the parties before the Court stated that the Board 
should address the issue of whether the veteran may be 
entitled to an evaluation in excess of 30 percent for his 
combined MG X and MG XI disability for the period prior to 
October 15, 2003.  The Board has provided reasons and bases 
in the discussion above as to why the veteran is not entitled 
to an evaluation in excess of 30 percent for his combined MG 
X and MG XI disability for the period prior to October 15, 
2003, by application of the regulations and schedular 
criteria for rating muscle injuries and foot injuries.  The 
only way under VA's rating schedule to allow an evaluation in 
excess of 30 percent for the veteran's combined MG X and MG 
XI disability for the period prior to October 15, 2003, would 
be to assign a separate evaluation for the scar of the 
veteran's right foot/ankle, residual of the gunshot wound in 
service, and combine the ratings.  However, the veteran has a 
pending claim for an effective date earlier than October 15, 
2003, for the grant of entitlement to service connection and 
assignment of an evaluation of 10 percent for such scar which 
is being remanded at this time for procedural reasons.  In 
the event that the veteran's pending earlier effective date 
claim on appeal were granted, it appears to the Board that he 
might also be awarded a combined evaluation in excess of 30 
percent for his right lower extremity disabilities which are 
residuals of the gunshot wound in service, but at this time 
the Board concludes that there is no basis on which a 
combined evaluation in excess of 30 percent for those 
disabilities for the period prior to October 15, 2003, may be 
allowed, and so entitlement to that benefit is not 
established.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.71a, Diagnostic Code 5284 (2003); 38 C.F.R. 
§ 4.73, Diagnostic Codes 5310, 5311 (2003).  

Period Commencing October 15, 2003

As a result of the assignment of the 10 percent rating for a 
painful scar of the right foot, the veteran cannot receive a 
higher disability rating for his right foot/ankle wound 
residuals.  Combined schedular evaluations for disabilities 
below the knee shall not exceed 40 percent and with the 
assignment of the 10 percent rating, the veteran now has a 40 
percent combined rating for his residuals of the wound to the 
right foot.  This is so because 38 C.F.R. § 4.68 (2004) 
provides that the combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at 
the elective level, or amputation to be performed.  For 
example, the combined evaluations for disabilities below the 
knee shall not exceed the 40 percent evaluation provided 
under Diagnostic Code 5165.  See 38 C.F.R. § 4.68 (2004).  
There is thus no basis on which an evaluation in excess of 30 
percent for residuals of a gunshot wound to the right foot, 
with restriction of motion and hyperesthesia, Muscle Group X, 
and residuals of a shell fragment wound to Muscle Group XI 
may be allowed for the period commencing October 15, 2003, 
and entitlement to that benefit is not established.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.68, 
4.71a, Diagnostic Code 5284 (2004); 38 C.F.R. § 4.73, 
Diagnostic Codes 5310, 5311 (2004).

V. Benefit of Doubt Doctrine
 
As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of a gunshot wound to the right foot, with 
restriction of motion and hyperesthesia, Muscle Group X, and 
residuals of a shell fragment wound to Muscle Group XI for 
the period prior to October 15, 2003, is denied.

Entitlement to an evaluation in excess of 30 percent for 
residuals of a gunshot wound to the right foot, with 
restriction of motion and hyperesthesia, Muscle Group X, and 
residuals of a shell fragment wound to Muscle Group XI for 
the period commencing October 15, 2003, is denied.

REMAND

With regard to the veteran's claim for an effective date 
earlier than October 15, 2003, for a grant of entitlement to 
service connection and assignment of an evaluation of 10 
percent for a scar of the right foot/ankle, residual of a 
gunshot wound, the Board notes that, although in a statement 
of the case furnished to the veteran in February 2004, the RO 
set forth laws and regulations pertaining to effective dates, 
VA has not yet provided the veteran with the four elements of 
VCAA notice listed in Pelegrini II with reference to the 
earlier effective date issue on appeal.  Further notification 
is thus required by the VCAA and its implementing regulations 
prior to appellate review of the earlier effective date 
issue, and this case will be remanded for that purpose.

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should send the veteran a 
letter which complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159.  The AMC 
should specifically inform the veteran of 
the nature of evidence necessary to 
substantiate his earlier effective date 
claim, what evidence, if any, VA will 
request on his behalf, and what evidence 
he is requested to provide.  The AMC 
should invite the veteran to submit any 
evidence in his possession which is 
potentially probative of his claim.

2.  The AMC should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran.  If the AMC is unable to 
obtain any pertinent evidence identified 
by the veteran, it should so inform the 
veteran and request him to submit the 
outstanding evidence.  

3.  Then, the AMC should readjudicate the 
earlier effective date claim based on 
consideration of the entire evidence of 
record.  If the benefit sought on appeal 
are not granted to the appellant's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
appropriate period of time to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


